Citation Nr: 1501721	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 24, 2014. 

2. Entitlement to an initial disability rating in excess of 50 percent for PTSD since September 24, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for PTSD assigning a 30 percent disability rating effective February 25, 2008.  

The issue of entitlement to a disability rating in excess of 50 percent for PTSD from September 24, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no greater, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a March 2008 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  Also, the VA psychiatric evaluation of the Veteran's PTSD in July 2008 and its associated report was adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 







II. Increased Rating

The Veteran argues that his PTSD symptoms are more severe than a 30 percent disability rating.  Specifically, in his August 2008 notice of disagreement he contends his PTSD symptoms warrant a 70 percent disability rating.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2014).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that, since the Veteran was last examined, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's PTSD. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, a February 2008 mental health treatment record noted the Veteran reported he was drinking two-three beers per night and was living with his oldest daughter.  He noted his mood was better, but he still had bad days; reporting he still gets down, but was feeling less worthless.  The Veteran further reported he does chores around the house, but has nightmares almost every night and wakes up screaming.  He also startles easily and complained his memory was bad, but his concentration was good.  The evaluation noted the Veteran was casually dressed and groomed, his affect was full, his mood was euthymic, he did not report any suicidal ideation, speech was at a normal rate and rhythm, and his thought process was logical.  The evaluation further noted the Veteran had PTSD and depression and was to continue Citalopram and Trazodone medication.  

A June 2008 VA treatment record noted the Veteran had a diagnosis of PTSD since September 2007.  Later that month, a VA mental health treatment record noted the Veteran reported "he doesn't think his nightmares will ever go away."  He wakes up in a sweat.  He further stated he has been getting irritable and handles this by spending time alone.  He was having abdominal pain and was hospitalized.  The Veteran reported the pain was affecting his mood.  He stated he continues to live with his daughter and was happy with the arrangement.  The evaluation noted the Veteran was alert, oriented, and cooperative.  His affect was full, mood was irritable, he had no suicidal ideations, and his thought process was logical.  The evaluation noted the Veteran was to continue participating in monthly supportive counseling.  

The Veteran was afforded a VA psychiatric evaluation in July 2008.  The Veteran reported he was taking Citalopram Hydrobromide for his mood and trazodone for sleep.  He reported he had been married three times and had three daughters.  He was currently divorced and single and lived with one of his daughters who has helped take care of him since October 2007.  The Veteran denied having any drug or alcohol abuse, but does drink a couple of beers several times a week.  The Veteran reported he owned his own roofing company and worked until August 2007.  He retired due to back pain.  The Veteran stated along with his daughter, he socializes with his brother-in-law and a friend.

Upon examination, the Veteran's mood appeared to be irritable due to his pain.  The examiner noted the Veteran's speech was slightly mumbled, but organized and spontaneous.  His thought process was linear, organized and normal without any evidence of psychosis.  The Veteran reported memory problems due to recent strokes.  His long term memory was intact, but his short term memory was poor.  The Veteran had difficulty concentrating, was easily distracted, and lacked focus.  He denied hallucinations or delusions.  He had difficulty sleeping and had nightmares nightly; waking up three-four times per night.  When woken up, the Veteran would become disoriented and combative.  He has had suicidal thoughts, but no plan or intent.  He denied any homicidal thoughts.  He does not like to socialized or be around a lot of people and does not like being in small rooms.  He reported always feeling anxious and does not like going out into public areas; he will avoid it whenever possible.  He gets moody and often wants to be left alone.  

The Veteran further reported he cannot handle anyone being behind him and described being "jumpy when he hears vehicles backfire or doors being closed."  He described being hyper alert and hyper vigilant.  He worries and thinks about things all day long and cannot control the worrying.  The Veteran stated he sometimes feels hopeless and helpless.  He becomes irritable when feeling down.  He reported flashbacks and avoids talking about war related events, avoids watching war-related news, information, movies, and has avoided the Veteran's Administration for 20 years for this reason.  He does not like being inside the house at all and will stay outside as much as possible. The Veteran reported he used to have problems with anger, but has calmed down as he has gotten older; attributing his anger problems to his divorces.  The examiner diagnosed the Veteran with PTSD and major depression, recurrent, moderate, without psychotic features.  The examiner found the Veteran "appears to be experiencing a moderate amount of PTSD symptoms."  Additionally, the examiner noted the Veteran was easily frustrated and his recent health problems have increased his frustration and irritability.   

A February 2009 VA mental health treatment record noted the Veteran reported frustration with his medical problems, nightmares, depression, and feeling useless at times.  He denied suicidal ideation, complained of not sleeping well, and suffered from daytime fatigue.  The record noted the Veteran was alert, oriented, pleasant, and cooperative.  His mood was dysphoric and his affect was full.  He did not have memory impairment and his judgment was good.  

A subsequent February 2009 VA mental health treatment record noted the Veteran's PTSD symptoms had not changed.  The Veteran reported he was more focused on constant pain that was caused by his pancreatitis, but continued to report nightmares.  

An April 2009 VA mental health treatment record noted the Veteran reported nightmares, but denied suicidal ideation.  He had a recent trip to visit his grandchildren, which he enjoyed.  A July 2009 VA mental health treatment record noted the Veteran stated his mood was currently good and he denied suicidal ideation.  He continued to complain of nightmares that occur four-five times per night.  He enjoyed a recent trip to visit his brother in Phoenix and would talk to a friend who also served in Vietnam.  The report noted the Veteran stated he did not need mental health services at this time.  "He states 'winter is the worse time' because he has nothing to do."  

An April 2010 VA mental health treatment record noted the Veteran complained of depressed mood and nightmares of trauma.  He reported sleeping on four to four and half hours nightly with a forty five minute nap during the day.  He complained he yelled in his sleep and wakes up sweating.  He feels hopeless and worthless, suicidal ideation without plan or intent to harm self, agitation, and fatigue.  He reported he did not enjoy things anymore and has concentration and memory difficulties.  He stays busy doing things for people and was planning a trip to Idaho.  The Veteran was given a GAF score of 62.  

A May 2010 VA mental health treatment record noted the Veteran reported depression, denied suicidal ideation, but "complains 'nothing left in life.'"  He continues to have nightmares and wakes up four-five times a night.  He takes a nap every afternoon.  He stated he gets depressed when the weather has been bad and "[a]nticipates feeling better when is able to start a garden."  He is thinking of moving to Idaho to live with his younger brother and anticipates having more activities to pursue.  He also feels guilty living with his daughter and her family.  He has friends who live in Idaho, but he likes being away from people.  

An October 2010 VA mental health treatment record stated the Veteran's insomnia and nightmares related to his PTSD symptoms needed a sedating agent.  It also noted the Veteran reported suicidal ideation without pain or intent to harm self, depression, nightmares interrupting sleep, irritability, feeling hopeless, and anxiety.  He had no cognitive deficits or memory impairment.  The record further noted the Veteran had supportive family and friends. 

A November 2010 VA mental health treatment record noted the Veteran stated he was sleeping a little better, but was still having nightmares.  He reported he hates Veteran's Day because it brings back too many memories and his mood was a little better.  He reported suicidal ideation without plan or intent, an anxiety.  His mood was mostly euthymic and his behavior was appropriate.  A December 2010 VA mental health treatment record noted the Veteran reported suicidal ideation, but denied any plan or intent to harm self.  He does things around the house and was trying to get out and do more.  He had no hobbies, but plans to start fishing in the spring.  He reported he gets in bad moods over the holidays.  His mood was dysphoric episodically.  

A March 2011 VA mental health treatment record noted the Veteran denied suicidal ideation and noted his medication was helpful for nightmares, but he still has one about every three days.  He was thinking about moving to a cabin near his daughters because he was finding being around his daughter's dogs stressful.  His mood was euthymic and his speech was normal rate and rhythm.  The Veteran was given a GAF score of 65. 

A July 2011 VA mental health treatment record noted the Veteran reported his mood comes and goes, although it is better than previously.  He did not report suicidal ideation and stated he was taking Quetiapine, which was helpful for sleep.  He gained weight, his behavior was appropriate, his demeanor was pleasant and cooperative, and his speech was at a normal rate and rhythm.  He reported dysphoric mood at times.  The record noted the Veteran had supportive family and friends.  The Veteran was given a GAF score of 65.  

A November 2011 VA mental health treatment record noted the Veteran reported his mood improved on an increased dose of Mirtazapine, but he still had his bad days.  He denied suicidal ideation, reported his sleep was interrupted with nightmares several times a night, but not as bad as they use to be.  He reported his anxiety was up and down.  He had a good trip visiting his grandchildren and spends time collecting and cutting wood for the winter, and helping his neighbors.  The Veteran was given a GAF score of 65.  

A February 2012 VA mental health treatment record noted the Veteran reported his mood was down when he had pain and he reported his sleep was interrupted and had nightmares.  He reported anxiety, noting he did not want to be bothered some days.  He did chores for his family and denied suicidal ideation.  The evaluation noted the Veteran had good judgment and insight.  A June 2012 VA mental health treatment record noted the Veteran reported being quick tempered and the only friend he could talk to, another veteran, passed away.  He noted "he feels he will be better with passing of time and is eagerly anticipating trip to Arizona to see older brother."  He denied suicidal ideation and reported his sleep was better, but reported his nightmares were the same.  The record noted again that the Veteran had supportive family and friends.  The Veteran was given a GAF score of 63.  

Based on the evidence of record, the Board finds a rating of 50 percent is warranted for the Veteran's PTSD.  In this regard, the Board notes that the Veteran suffers from symptoms such as depression, anxiety, chronic sleep impairment with nightmares, social withdrawal, intrusive and recurrent thoughts, and irritability.  The July 2008 VA examiner found the Veteran experienced a moderate amount of PTSD symptoms.  On the other hand, the Veteran was examiner by various VA mental health examiners and awarded a GAF score of 62 in April 2010, a score of 65 in March 2011, a score of 65 in July 2011, a score of 65 in November 2011, and a score of 63 in February 2012.  These scores indicate the Veteran has mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  The Board acknowledges varying degrees of psychiatric impairment between mild to moderate.  In general, moderate symptoms resemble the criteria for a 50 percent rating, while mild symptoms may resemble the criteria in the 10 percent or 30 percent range.  The Board emphasizes that when a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Affording the Veteran all reasonable in a light most favorable to his claim in accordance with 38 C.F.R. § 4.3, the Board finds the Veteran's disability most closely approximates occupational and social impairment with reduced reliability and productivity due to the symptoms commensurate with the criteria for a 50 percent rating under DC 9411.


The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent disability evaluation for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds the evidence as a whole suggests that there is occupational and social impairment with reduced reliability and productivity.  Therefore, a 50 percent disability evaluation, even though all the specific symptoms listed for a 50 percent evaluation are not manifested.

Consideration has been given to assigning a higher disability evaluation for the Veteran's PTSD for the period on appeal.  

The Board finds, however, that the Veteran's disability does not approximate the criteria for the next higher rating of 70 percent because there is no evidence that his disability resulted in deficiencies in most areas.  The Veteran has not shown symptoms commensurate with impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, obsessional rituals that interfere with routine activities, or inability to establish and maintain effective relationships.  Most of his documented symptoms (e.g., sleep impairments, depression, anxiety, irritability, and intrusive and recurrent thoughts) are specifically included in the criteria for a 30 or 50 percent evaluation.  

The Veteran reported suicidal ideation with no plan or intent to harm self during his July 2008 VA psychiatric evaluation and during April 2010, October 2010, November 2010, and December 2010 VA mental health treatments.  But based on the July 2008 psychiatric examiner's opinion that the Veteran had a moderate amount of PTSD and the assignment of a GAF scores ranging from 62 to 65 between the period of April 2010 to February 2012, the Board finds that Veteran's suicidal thoughts do not result in occupational and social impairment with deficiencies in most areas as is required for a 70 percent rating. 

Additionally, the evidence shows that the Veteran does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In addition, total occupational and social impairment is not shown by the record.  While the Veteran indicated he does not like to socialize with others, likes being away from people, has frequent conflicts with people around him, and struggles to tolerate being at close family events for more than a few minutes despite his desire to be with his family, he reported he stays busy doing things for people, had good trips visiting his grandchildren, spends time helping his neighbors, does chores for his family, and he has a few friends.  Moreover, July 2011 and June 2012 VA mental health treatment records noted the Veteran had supportive family and friends, thus, demonstrating some positive social relationships.  Therefore, a 100 percent evaluation under the General Rating Formula for Mental Disorders is not warranted.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  A higher schedular rating is available for additional impairment in social and occupational functioning, but that is not shown.  All of the symptomatology shown in the medical records and put for by the Veteran relate to occupational and social functioning.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran stated during his July 2008 VA psychiatric evaluation that he retired due to back pain, he is not service connected for back pain and he has not alleged that his service connected disability render him unemployable.  As such, the Board finds there is no implicit claim for TDIU.

The Board finds that the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria.  38 C.F.R. § 4.130, DC 9411 (2014); see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial rating of 50 percent for PTSD prior to September 24, 2014, is granted. 


REMAND

The evidence indicates that the Veteran's service-connected PTSD symptoms may have increased in severity since his last private psychiatric evaluation.  

A September 2014 private psychiatric evaluation noted the Veteran presented with fair grooming, but displayed constant psychomotor agitation and hypervigilance.  His stream of mental activity was distracted and his speech was somewhat pressured.  His thought was preoccupied with anxiety/agitation triggered by discussing his history.  The Veteran's mood was anxious and irritable, affect was congruent.  His concentration was fair, memory grossly intact, and insight and judgment were intact.  He reported he has severe problems socially, with frequent conflict with people around him resulting in familial discord, three divorces and other failed romantic relationships.  He had only one friend and he struggles to tolerate being at close family events for more than a few minutes, despite his desire to be with his family.  He currently lives with his girlfriend, but states "his symptoms cause ongoing strain on the relationship."  He takes Mirtazapine, Quetiapine, and Prazosin.  The examiner concluded the Veteran "continues to suffer from chronic PTSD symptomatology on a daily basis related to his time in the Marine Corps, resulting in severe psychosocial impairment with poor prognosis."  

Although the examiner concluded the Veteran had severe psychosocial impairment, the symptoms described do not clearly indicate the criteria for a 70 percent rating.  Since the evaluation does indicate a possible increase in symptomatology, the Board finds that a new VA examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records related to the Veteran's PTSD.  The Board is interested in any psychiatric treatment records dated from September 2014 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2. Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested since September 2014 that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above actions, the Veteran's claim of entitlement to an increased rating for PTSD since September 24, 2014 should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


